DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filter assembly" in line 11 of page 14. There is insufficient antecedent basis for this limitation in the claim. Claims 2 – 19 depend from claim 1 and are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by US Patent Application Publication No. 2002/0088212 to Ernst et al. (hereinafter referred to as Ernst).
	In regard to claim 1, as shown in figures 1 and 2, Ernst discloses a filter element (14) capable of separating and removing a liquid from a fluid. The filter element (14) includes a longitudinally extending body of coalescing media (20) for separating a liquid from a fluid having a top end and a bottom end distally opposite the top end. The return flow valve (25) forms a purge valve assembly at the bottom end of the body of coalescing media (20). The purge valve assembly (25) has a purge valve (27) biased in a closed position and moveable to an open position to drain a liquid out of the filter assembly (as discussed in paragraph [0031]). The inside of the base (24) forms a sump for holding liquid when the purge valve is in the closed position. A valve seat (26) is defined the sump (24). The purge valve (27) is seated against the valve seat (26) when in the closed position.  
	In regard to claim 4, the bottom end can be considered to define a purge port and the purge valve assembly (25) is arranged in the purge port. 
	In regard to claim 6, as shown in figures 1 and 2, the purge valve assembly (25) is arranged along a longitudinal axis defined by the body of coalescing media (20). 

	In regard to claim 10, the filter element (14) includes a first end cap (33) having a central body portion fixed to the top end of the body of coalescing media (20), and a second end cap (33) arranged at the bottom end of the body of coalescing media. 
	In regard to claims 11 and 14, the base (24) can be considered to form part of the second end cap. In this case, the second end cap has a central body portion in which the purge valve assembly (25) is contained. Similarly, the purge valve assembly (25) can be considered to be housed in the second end cap. 
	
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,487,617 to Dienes et al. (hereinafter referred to as Dienes).
	In regard to claim 1, the air cleaner and drier (10) of Dienes can be considered to form a filter element for separating and removing a liquid form a fluid. The air cleaner and drier includes a longitudinally extending body of coalescing media (28) for separating a liquid from a fluid having a top end and a bottom end. A purge valve assembly (110) is located at the bottom end of the body of coalescing media (28). The purge valve assembly (110) has a purge valve (116) biased in a closed position and moveable to an open position to drain a liquid out of the filter assembly. The sump cavity (68) and channels (130, 132) form a sump for holding a liquid when the purge valve (116) is in the closed position. A valve seat (126) is defined by the sump. The purge valve (116) seats against the valve seat (126) when in the closed position. 
	In regard to claim 7, Dienes includes a spring (124) that biases the purge valve (116) in the closed position. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst.
	Ernst is discussed above in section 6. The base (24) forms the sump in Ernst. The base is not shown to have a cone-shape. There is no evidence the exact shape of the base is critical. The base predictably would function equivalently if provided in a cone-shape with the purge valve assembly (25) provided at the apex of the cone. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the sump to a cone-shape as this does not affect the function of the sump and represents a matter of design choice, see In re Dailey, 149 USPQ 47. 

Allowable Subject Matter
Claims 2, 3, 5, 6, 12, 13, and 15 – 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773